[DO NOT PUBLISH]

             IN THE UNITED STATES COURT OF APPEALS

                     FOR THE ELEVENTH CIRCUIT
                                                                  FILED
                                                        U.S. COURT OF APPEALS
                                                          ELEVENTH CIRCUIT
                                                              APRIL 29, 2005
                               No. 04-11308
                                                           THOMAS K. KAHN
                                                                 CLERK

                     D. C. Docket No. 03-80238-CV-KLR

POWERSPORTS, INC., a Florida corporation,

                                                     Plaintiff-Appellant,

                                  versus

ROYAL SUNALLIANCE INSURANCE CO,

                                                     Defendant-Appellee.



                Appeal from the United States District Court
                    for the Southern District of Florida



                              (April 29, 2005)



Before BLACK, MARCUS and FAY, Circuit Judges.


PER CURIAM:
      AFFIRMED. See 11th Cir. R. 36-1.1




1
    11th Cir. R. 36-1 provides:
      When the court determines that any of the following circumstances exist:
               (a) judgment of the district court is based on findings of fact that are not clearly erroneous;
               (b) the evidence in support of a jury verdict is sufficient;
               (c) the order of an administrative agency is supported by substantial evidence on the record as a
                     whole;
               (d) summary judgment, directed verdict, or judgment on the pleadings is supported by the record;
               (e) judgment has been entered without a reversible error of law; and an opinion would have no
                     precedential value, the judgment or order may be affirmed or enforced without opinion.


                                                      2